DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 11-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong US Pub 2018/0090698 in view of Park 2018/0307338.
Regarding claim 1, Jeong teaches, 
A display device (Figs. 1-5, 7-9 and 13), comprising:
a display module (Figs. 1-3, element 300/400/600 and area corresponding to where element 2A is indicated in figure 1-2) that includes a first non-folding area (element 300/400), a second non-folding area (area corresponding to element 2A of element 600) and a folding area (area of 600 indicated in the region BA1) disposed between the first non-folding area and the second non-folding area;
A supporter (figure 7-8, element 101 is consider the supporter layer which is disposed below display module 300/400/600 and across the entire area such that is covering the bending 
a sub-supporter (element 100, fig 1-3) disposed below display module; and 
a plurality of joint (Fig. 1-4, element GV1) units disposed below the sub-supporter and that overlap the folding area (Fig 1, folding area being indicated by BA1), 
Wherein the sub-supporter and the joint units are integrally formed with each other (as seen in figure 1, 4-5 and 13 that the sub-supporter 100 and joints GV1 are integrally formed and formed by the same material as indicated by the shade of element 100) and include a same material  (paragraph 77 material).
It can be argued that Jeong does not teach the display module that includes a first non-folding area, a second non-folding area and a folding area disposed between the first non-folding area and the second non-folding area. Furthermore Jeong does not teach wherein the sub-supporter and the joint units are under the folding area that includes pixels.
Park teaches the display module (element 100) that includes a first non-folding area (one of the NFA, Fig 1), a second non-folding area (the other NFA, fig 1) and a folding area (Fig 1, area indicated by FA) disposed between the first non-folding area and the second non-folding area); and sub-support (210, fig 3) and joint units (JM, fig 3) are integrally formed with reach other under the folding area that includes pixels (figure 1-4, such that display apparatus comprises active region (AR) which is provided across non-folding and folding area and thereby the pixels in the active region is above the sub-supporter and the joint units as seen in figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Park to use the 
Regarding claim 2, 
Jeong teaches the display module (300/400/600) and the supporter (101) are secured to each other (as seen in figure 3, 7, and 1). 
Jeong does not explicitly teach use of adhesive between the display module and the supporter to bond. 
However, use of adhesive between various layer is not new. 
As disclosed by Jeong at least adhesive 201 is used to secured two layers (between 100 and 210). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide adhesive layer as taught by Jeong in between any desired layers/structure such as the display module and the supporter of Jeong, for the purpose of providing the desired securing means and ensure supporter is in place with respect to the display to prevent damage to the display. 
Regarding claim 3, Jeong as modified by Park teaches, 

a Young's modulus of the sub-supporter has a second value (the material as described in paragraph 77 which teaches a second youngs module value; thereby this young's module value is less than the first value based on the material property described in the present application) less than the first value, and the sub-supporter (figures 3/7/8, element 100 provided on the bottom of the supporter 101) is coated on a bottom surface of the supporter.
Regarding claim 4, Jeong as modified by Park teaches, 
Wherein each of the sup-supporter and the joint units includes a plastic (paragraph 77 describes the various material which are plastic). 
Regarding claim 6, Jeong as modified by Park teaches,
Wherein the first and second non-folding areas are arranged in a first direction (fig. 1-3, first direction are long side of element 100 (Fig 2)), and the joint units extend in a second direction (second direction being the short side of 100 (fig 2), such that element GV1 are extending in second direction) that crosses the first direction and are spaced apart in the first direction (Fig 2).
Regarding claim 7, Jeong as modified by Park teaches, 
Wherein the joint units are spaced a predetermined distance from each other in the first direction (Fig 13 of Jeong).
Regarding claim 8, Jeong as modified by Park teaches

Regarding claim 11, Jeong as modified by Park teaches, 
wherein when the display module is out-folded and externally exposed (figure 1-2 of Jeong similar to present application's figure 2), the folding area is curved with respect to a folding axis parallel to the second direction (figure 1-2).
Regarding claim 12, Jeong as modified by Park teaches, 
further comprising: a first case (fig 3. element 210)  disposed below the sub-supporter and that overlaps the first non-folding area; and a second case (Figure 3, element 220) disposed below the sub-supporter and that overlaps the second non-folding area.
Regarding claim 13, Jeong as modified by Park teaches,
Wherein the joint units (element GV1 between the two cases 210/220) are disposed between the first case and the second case.
Regarding claim 16, 
Jeong as modified by Park teaches an adhesive (201, Fig 3) that attaches the first and second cases to the sub-supporter. 
Regarding claim 17, Jeong teaches
A display device (Figs. 1-5, 13), comprising:
a display module (Figs. 1-3, element 300/400/600 and area corresponding to where element 21 is indicated in figure 1-2) that includes a first non-folding area (element 300/400), a second non-folding area (area corresponding to element 21 of element 600) and a folding area 
A supporter (figure 7-8, element 101 is consider the supporter layer which is disposed below display module 300/400/600 and across the entire area such that is covering the bending area and the two non-folding areas) disposed below the display module;
The display module and the supporter are secured together (as seen in figure 3),
a sub-supporter (element 100, fig 1-3) disposed below display module; and 
a plurality of joint (Fig. 1-5, 13, element GV1) units which protrude downward from the sub-supporter and that overlap the folding area (Fig 1, folding area being indicated by BA1); 
the joint units extend in a second direction (second direction being the short side of 140, such that element 131 are extending in second direction) that crosses the first direction and are spaced apart in the first direction (Fig 3-4), 
Wherein the sub-supporter and the joint units are integrally formed with each other (as seen in figure 1, 4-5 and 13 that the sub-supporter 100 and joints GV1 are integrally formed and formed by the same material as indicated by the shade of element 100) and include a same material  (paragraph 77 material).
Jeong does not teach an adhesive disposed between the display module and the supporter, furthermore, it can be argued that Jeong does not teach the display module that includes a first non-folding area, a second non-folding area and a folding area disposed between the first non-folding area and the second non-folding area. Furthermore, Jeong does 
As disclosed by Jeong at least adhesive 201 is used to secure two layers (between 100 and 210). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide adhesive layer as taught by Jeong in between any desired layers/structure such as the display module and the supporter of Jeong, for the purpose of providing the desired securing means and ensure supporter is in place with respect to the display to prevent damage to the display. 
Furthermore, Park teaches the display module (element 100) that includes a first non-folding area (one of the NFA, Fig 1), a second non-folding area (the other NFA, fig 1) and a folding area (Fig 1, area indicated by FA) disposed between the first non-folding area and the second non-folding area); and sub-support (210, fig 3) and joint units (JM, fig 3) are integrally formed with reach other under the folding area that includes pixels (figure 1-4, such that display apparatus comprises active region (AR) which is provided across non-folding and folding area and thereby the pixels in the active region is above the sub-supporter and the joint units as seen in figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Park to use the display module comprising the non-folding and folding area and having the pixels (active region) across non-folding and folding areas with the display device of Jeong such that the display module is a similar to Park display extending across the entire surface of figure 2 for 
Regarding claim 18, Jeong in view of Park teaches, 
wherein a Young's modulus of the supporter has a first value (the first value being the value of the element 101, which is any of the material as described in paragraph 116 of Jeong), and 
a Young's modulus of the sub-supporter has a second value (the material as described in paragraph 77 which teaches a second youngs module value; thereby this young's module value is less than the first value based on the material property described in the present application) less than the first value, and the sub-supporter (figure 3, element 100 provided on the bottom of the supporter 101) is coated on a bottom surface of the supporter.
Regarding claim 19, Jeong teaches,
A display device (Figs. 1-5, 13), comprising:
a display module (Figs. 1-3, element 300/400/600 and area corresponding to where element 21 is indicated in figure 1-2) that includes a first non-folding area (element 300/400), a second non-folding area (area corresponding to element 21 of element 600) and a folding area (area of 600 indicated in the region BA1) disposed between the first non-folding area and the second non-folding area;
A supporter (figure 7-8, element 101 is consider the supporter layer which is disposed below display module 300/400/600 and across the entire area such that is covering the bending area and the two non-folding areas) disposed below the display module;
The display module and the supporter are secured together (as seen in figure 3). 

a plurality of joint (Fig. 1-5, 13, element GV1) units which protrude downward from the sub-supporter and that overlap the folding area (Fig 1, folding area being indicated by BA1); 
wherein a Young's modulus of the supporter has a first value (the first value being the value of the element 101, which is any of the material as described in paragraph 116 of Jeong), and 
a Young's modulus of the sub-supporter has a second value (the material as described in paragraph 77 which teaches a second young’s module value; thereby this young's module value is less than the first value based on the material property described in the present application) less than the first value, 
Wherein the sub-supporter and the joint units are integrally formed with each other (as seen in figure 1, 4-5 and 13 that the sub-supporter 100 and joints GV1 are integrally formed and formed by the same material as indicated by the shade of element 100) and include a same material  (paragraph 77 material).
Furthermore, it can be argued that Jeong does not teach the display module that includes a first non-folding area, a second non-folding area and a folding area disposed between the first non-folding area and the second non-folding area. Furthermore, Jeong does not teach wherein the sub-supporter and the joint units are under the folding area that includes pixels.  
Park teaches the display module (element 100) that includes a first non-folding area (one of the NFA, Fig 1), a second non-folding area (the other NFA, fig 1) and a folding area (Fig 1, area indicated by FA) disposed between the first non-folding area and the second non-folding 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Park to use the display module comprising the non-folding and folding area and having the pixels (active region) across non-folding and folding areas with the display device of Jeong such that the display module is a similar to Park display extending across the entire surface of figure 2 for purpose of enabling user to have a bigger screen (i.e. more viewable angles including folding region) and foldable screen furthermore adding the supporter will prevent or reduce damage to the display module (paragraph 63). 
Regarding claim 20,
Jeong teaches the display module (300/400/600) and the supporter (101) are secured to each other (as seen in figures 3/7/8 and 1), 
Wherein the sub-supporter (figure 3, 7, element 100 provided on the bottom of the supporter 101) is coated on a bottom surface of the supporter, and the first and second non-folding areas are arranged in a first direction (fig. 1-3, first direction are long side of element 100 (Fig 2)), and the joint units extend in a second direction (second direction being the short side of 100 (fig 2), such that element GV1 are extending in second direction) that crosses the first direction and are spaced apart in the first direction (Fig 2).

However, use of adhesive between various layers is not new. 
As disclosed by Jeong at least adhesive 201 is used to secure two layers (between 100 and 210). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide adhesive layer as taught by Jeong in between any desired layers/structure such as the display module and the supporter of Jeong, for the purpose of providing the desired securing means and ensure supporter is in place with respect to the display to prevent damage to the display.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong US Pub 2018/0090698 in view of Park 2018/0307338 further in view of Jinbo et al. US Pub 2016/0103539.
Regarding claim 5, Jeong as modified by Park teaches, 
Jeong teaches the supporter includes an inorganic material (paragraph 81). 
Jeong does not explicitly teach the supporter includes a metal.
Jinbo in similar field of display device teaches an inorganic material can be a metal (paragraph 86). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the Metal inorganic material as .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong US Pub 2018/0090698 in view of Park 2018/0307338 further in view of further in view of Shin US Pub 2019/0090364.
Regarding claim 14, 
Further comprising the first and second cases are coupled to the supporter (Figure 1-3 cases 210/220 are connected to various structure including sub supporter and the supporter as seen in figure 3).
Jeong does not explicitly teach a plurality of coupling units that connect the first and second cases to the supporter. However, using plurality of coupling units to provide connection mean is not new in the art.
Shin in similar field of display device teaches a plurality of coupling units (figs. 5, 8, and 12, element PU that connect supporting members (SP, SM1 and SM3, figure 5, 8 and 12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the coupling unit of Jeong as modified with the plurality of coupling units (PU) of Shin for the purpose of providing the desired coupling strength between the cases and the supporters and providing a removable coupling units in the case of maintenance to the display device. Such that the coupling units (PU) of Shin are providing to secure the cases, the sub-supporter and supporter such that the three structure are in a similar coupling means as indicated in figure 12 of Shin. 
Allowable Subject Matter
Claims 9, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 10/4/2021 have been fully considered but they are not persuasive. 
Applicant argues the newly amended limitations are not taught by Jeong in view of Park, specifically, the limitation of “wherein the sub-supporter and the joint units are….under the folding area that includes pixels”. The office respectfully disagrees. As provided in the rejection above, Jeong in view of Park teaches the newly limitation, the teaching of Park is used to modify Jeong for purpose of enabling bigger and wider angle of viewing screen (i.e. active screen). 
Applicant further argues the limitation regarding the adhesive cited in claim 2, 16, 17 and 20. Applicant mentioned that the adhesive cited n claim 16 is separate and structurally distinct from the adhesive recited in claims 2, 17, and 20. The office likes to bring attention that the adhesive maybe different however based on the claim tree since claim 16 does not dependent on at least claim 2, the adhesive applied for claim 2 can be same adhesive cited for claim 16, since the claims tree run parallel instead of depending on one another.  Furthermore, applicant is reminded that the teaching of the adhesive is used as a teaching reference to show that adhesive layer(s) can be used to bond two structure (directly or indirectly), thereby In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, applicant’s claim does not recite the adhesive to be in direct contact with the structure, long as it is in between or directly attaching the two structure, the limitation is met under broadest reasonable interpretations. 
The remaining arguments regarding rejected claims are not persuasive for at least the reasons provided. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841